Citation Nr: 1645699	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected fracture and degenerative joint disease lumbar spine ("low back disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1976, March 1992 to June 1992, April 1999 to September 1999, and June 2004 to September 2004, with additional service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted entitlement to service connection for a low back disability and assigned a noncompensable rating. 

In a December 2012 rating decision, the RO increased the rating for a low back disability to 10 percent, effective from the date that service connection was granted.  As the Veteran is presumed to be seeking the maximum possible evaluation, the issue of entitlement to an increased rating remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which is of record.

While the RO has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due, in part, to symptoms of his service-connected low back disability, the Board may infer a claim for a TDIU due exclusively to the service-connected low back disability, because this is the underlying disability (for an increased rating) at issue in this appeal.  Thus, to the extent the Veteran wishes to pursue a claim for TDIU based on more than just the service-connected low back disability, the Veteran is invited to file such a claim at his local RO.

In a January 2015 rating decision, the RO, in pertinent part, denied entitlement to service connection for a left finger condition and a left knee condition.  In April 2015, the Veteran filed a notice of disagreement (NOD) with that decision.  In May 2015, the RO acknowledged receipt of the NOD.  As such, this situation is distinguished from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the information of record shows that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the above-mentioned issues adjudicated in January 2015 for the issuance of a statement of the case (SOC) and instead refers them to the RO to issue an SOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Regarding the low back disability, the Veteran was last provided a VA examination in connection with his service-connected fracture and degenerative joint disease lumbar spine in October 2015, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the October 2015 VA examination, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

The Board also notes that the Veteran reported "problems with bowel habits" during the October 2015 VA examination; however, the examiner indicated that the Veteran did not have any neurologic abnormalities associated with his low back disability.  On remand, the VA examiner should more clearly indicate all associated neurologic disorders, including bowel impairment.

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record indicates that the Veteran may be unemployable due, in part, to his service-connected low back disability.  Specifically, the Veteran reported that his low back disability renders him unable to perform his job as an electrician.  See October 2015 VA Examination Report.  Moreover, the October 2015 VA examiner specifically found that the Veteran's low back disability impacted his ability to work.  The Board thus finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected low back disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a low back disability dated from March 2015 to the present.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

3. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner is also requested to address whether as a result of the service-connected low back disability, the Veteran suffers from muscle spasm and/or guarding severe enough to result in (1) an abnormal gait; or, (2) abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, or right and/or left lower extremity radiculopathy as a result of his back disability.  Specifically, the examiner should address the Veteran's reports of bowel dysfunction documented in the claims file, and provide an opinion as to whether they are neurological manifestations of the Veteran's low back disability or are otherwise etiologically related to the low back disability.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's low back disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected low back disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim, including a claim of entitlement to a TDIU due to the service-connected low back disability.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




